Title: To Thomas Jefferson from William Harrison, 29 March 1781
From: Harrison, William
To: Jefferson, Thomas


[Without place] 29 Mch. 1781. Sent a sum of money, intended for procuring supplies for Gen. Clarke in the Ohio country, by a Capt. George Berry who promised to deliver the cash with Harrison’s instructions. Berry “altogether neglected” to do this and applied $6,000 of the money “to his own private use and Refuses to Account for the same.” Harrison fears this sum will be lost to the state or himself unless “some Meathod more than the ordinary Course of Law” is pursued. Has heard that Berry has obtained warrants on the treasurer for a “Considerable Sum” and requests that this be stopped until an accounting has been made.
